Citation Nr: 0424603	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  04-12 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for malignant lymphoma of 
the right neck, claimed as a result of exposure to ionizing 
radiation in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel







INTRODUCTION

The veteran served on active duty from January 1944 to June 
1946.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained by the RO.

2.  The veteran was exposed to radium in service during two 
medical treatments with an estimated dose of not more than 12 
rads.

3.  The preponderance of the evidence demonstrates that the 
veteran's malignant lymphoma of the neck, which was first 
shown medically many years after service, was not caused by 
his exposure to ionizing radiation in service nor is it 
otherwise related to active service.


CONCLUSION OF LAW

Malignant lymphoma of the neck was not incurred in or 
aggravated by service, and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101(3), 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); 
see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  

The February 2004 Statement of the Case (SOC), and the June 
2004 Supplemental Statement of the Case (SSOC) advised the 
veteran of the laws and regulations pertaining to his claim.  
These documents informed the veteran of the evidence of 
record and explained the reasons and bases for denial.  The 
veteran was specifically informed that his claim seeking 
entitlement to service connection for malignant lymphoma of 
the neck was being denied because there was no medical 
evidence suggesting a link between that disability and 
service including no medical link between radiation exposure 
in service and his current disability.  The SOC and SSOCs 
made it clear to the veteran that in order to prevail on his 
claim, he would need to present evidence that his lymphoma 
was related to service or was linked to radiation exposure in 
service.  The RO sent a letter dated in February 2002 and 
another in May 2002 that told the veteran about the VCAA and 
informed him what evidence the RO would obtain and what he 
needed to do.  The May 2002 letter specifically informed the 
veteran of the kind of evidence required for a claim based on 
exposure to radiation.  The RO obtained some service medical 
records, private medical records, and an opinion from the VA 
Undersecretary for Health.  The veteran has not indicated 
that there is any other evidence available and in November 
2001 he specifically indicated he had no further evidence to 
submit.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The veteran has 
specifically stated that there is no additional evidence 
available.  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial VCAA notice was provided in February 2002 which was 
prior to the November 2002 rating decision.  Therefore, VA 
has complied with the requirements of Pelegrini with respect 
to the timing of the initial VCAA notice.

II.  Entitlement to service connection for malignant lymphoma 
of the neck

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The basic facts in this case are not in dispute.  The veteran 
served on active duty from January 1944 to June 1946.  
According to the veteran's statements and the available 
service medical records, the veteran underwent two treatments 
of radium in June 1945 and July 1945.  He denies a post-
service history of smoking or exposure to other known 
carcinogenic agents.  He also denies a family history of 
cancer.  

The veteran does not claim treatment for lymphoma cancer in 
service.  Rather, the veteran was first diagnosed with 
lymphoma in September 2001.  A letter from Dr. Nicholas 
Iannotti, dated December 16, 2002, indicates that the veteran 
was discovered to have non-Hodgkin's lymphoma following 
needle aspiration and biopsy.  Dr. Iannotti stated that there 
is a possibility that "radiation therapy the patient 
indicates he received several years ago to the sinuses and 
head and neck area may have contributed to the development of 
his lymphoma."

The veteran submitted statements from several other private 
physicians as well.  In a letter dated March 18, 2003, Dr. 
Mark Greenberg stated that the veteran's lymphoma "could be 
related to his prior exposure to radiation".  Dr. Ronald H. 
Woody wrote a letter dated March 17, 2004 indicating his 
opinion that "due to the patient's history of low dose 
radiation in the past for sinusitis, it is possible that his 
lymphoma could be secondary to this low dose radiation in the 
past".  The veteran also submitted a letter from Dr. Stuart 
Sabol, dated January 8, 2003 that contained Dr Sabol's 
opinion that the veteran's lymphoma "has certainly been 
associated with a previous history of a radium treatment".  
None of the treatment notes and treatment records suggests 
any etiology for the veteran's lymphoma.

By letter dated August 21, 2002 VA's director of Compensation 
and Pension Service requested a dose estimate and opinion 
from VA's Under Secretary for Health for a determination as 
to the relationship between the veteran's exposure to 
ionizing radiation and the development of his malignant 
lymphoma.  The Under Secretary for Health was provided the 
following factual summary:

The veteran served in the U.S. Army from 
January 1944 to June 1946.  In October 2001 he 
was diagnosed with malignant lymphoma.  The 
veteran was an oral surgeon, but states he did 
not take X-rays and thus was not exposed to 
radiation.  He reported there was no family 
history of cancer.  The veteran's service 
medical records show that he received two 
nasal radium treatments in June and July 1945.  
The record reflects that each treatment lasted 
eight minutes.  The records reflect that he 
was first exposed to ionizing radiation at age 
30, and that the disease was first diagnosed 
approximately 56 years after his last 
exposure.  

In a memorandum dated on August 30, 2002, the VA Chief Public 
Health and Environmental Hazards Officer noted that based on 
available research the veteran would have received a 
radiation dose to his salivary glands of about 12 rads.  The 
dose to the lymph nodes in the neck would have been lower.  
It was noted that the Committee on Interagency Radiation 
Research and Policy Coordination (CIRRPC) Science Panel 
Report Number 6, 1988, did not provide screening doses for 
malignant lymphomas, including Hodgkin's disease and non-
Hodgkin's lymphomas.  However, it was further noted that the 
sensitivity of the lymphatic tissue to radiation-induced 
malignancy is considered to be very low or absent.  Data are 
reasonable consistent in not showing an excess in Hodgkin's 
disease associated with radiation.  The association of non-
Hodgkin's lymphomas with radiation exposure has been 
inconsistent.  This finding was supported by reference to the 
studies of Health Effects of Exposure to Low Levels of 
Ionizing Radiation (BEIR V), pages 316 to 318 and Mettler and 
Upton, Medical Effects of Ionizing Radiation, 2nd Edition, p. 
168 (1995).  In light of the above, the VA Chief Public 
Health and Environmental Hazards Officer opined that it was 
unlikely that the veteran's malignant lymphoma can be 
attributed to exposure to ionizing radiation in service. 

By letter dated on September 9, 2002, the VA Director of 
Compensation and Pension Service stated that, after review of 
the report issued by the VA Chief of Public Health and 
Environmental Hazards Officer, it concurred with the 
conclusion that the veteran's development of malignant 
lymphoma was unrelated to his exposure to ionizing radiation.  
The letter stated the opinion that there is no reasonable 
possibility that the veteran's malignant lymphoma resulted 
from radiation exposure in service.

Service connection based upon exposure to ionizing radiation 
can be awarded on three different legal bases.  Service 
connection may be established under the provisions of 
38 C.F.R. § 3.309(d), 38 C.F.R. § 3.311, or on the basis of 
direct, or in certain cases presumptive, service connection.  
See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
there are 21 types of cancer which are presumptively service 
connected under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d) 
if the veteran has "participated in a radiation-risk 
activity".  Lymphomas (except Hodgkin's disease) are 
included on the list of presumptive diseases.  The veteran's 
malignant lymphoma, however, is not eligible for presumptive 
service connection because the veteran did not participate in 
a "radiation-risk activity" as defined by the regulation, 
while in service.  The regulation defines "radiation-risk 
activity" as (A) onsite participation in a test involving 
the atmospheric detonation of a nuclear device; (B) the 
occupation of Hiroshima or Nagasaki, Japan; (C) Internment as 
a prisoner of war in Japan under certain conditions; and (D) 
Certain service in Paducah, Kentucky, Portsmouth, Ohio, or 
Oak Ridge, Tennessee.  38 C.F.R. § 3.309(d)(3)(ii) (2003).  
Since the veteran did not participate in a defined 
"radiation-risk activity", he is not eligible for 
presumptive service connection for his malignant lymphoma.

Lymphoma, however, is subject to service connection as a 
"radiogenic" disease under the provisions of 38 C.F.R. 
§ 3.311(b)(2)(xxii).  In order for the disease process of 
lymphoma to be service connected under 38 C.F.R. §§ 3.311, it 
must be shown that the veteran was exposed to ionizing 
radiation during service and that his lymphoma was first 
manifested five years or more after his radiation exposure.  
38 C.F.R. § 3.311(b)(5)(iv) (2003).  The veteran, based on 
his service medical records is deemed to have been a 
radiation-exposed veteran since he was treated with radium 
while in service.  As indicated above, his medical records 
show that his lymphoma was first manifested more than five 
years from his in-service exposure.

The Board finds that the preponderance of the medical 
evidence establishes that the veteran's malignant lymphoma of 
the neck is not related to his in-service exposure to 
radiation.  The Board finds as most persuasive the August 
2002 opinion by VA's Chief Public Health and Environmental 
Hazards Officer which opined that the veteran's exposure to 
less than 12 rads of radiation during service was 
"unlikely" to be related to his subsequent development of 
malignant lymphoma many years later.  This opinion was based 
upon review of the particular facts of this case, to include 
the actual amount of the veteran's radiation exposure, his 
duration of exposure, and the elapsed time between his 
exposure and onset of his malignant lymphoma.  It is also 
based upon scientific studies by BEIR V, and Mettler and 
Upton which conclude that the sensitivity of the lymphatic 
tissue to radiation-induced malignancy appeared to be 
relatively low and not clearly established.  It is also based 
on the lack of medical findings relating to lymphoma and 
radiation exposure by CIRRPC.  It is also an opinion by a 
public health official specifically tasked and specialized in 
evaluating environmental hazard risks, to include radiation 
exposure.

In so deciding, the Board has carefully reviewed the opinions 
proffered by Drs. Woody, Greenberg, Iannotti, and Sabol 
together with the opinion advanced by the veteran who has 
training as a dentist.  It is determined, however, that their 
opinions are of insufficient weight to place the evidence in 
equipoise.  With respect to Dr. Greenberg, Dr. Iannotti, and 
Dr. Woody, the Board finds that each of these opinions are 
simply too speculative and too remote in possibility to 
outweigh the detailed opinion from VA's Chief Public Health 
and Environmental Hazards Officer.  Dr. Iannotti stated that 
there was "a possibility: that radiation from "several 
years ago" may have contributed to lymphoma.  Dr. Greenberg 
stated that the veteran's lymphoma "could be related to" 
his prior radiation exposure.  Lastly, Dr. Woody stated that 
"it was possible" that the lymphoma could be secondary to 
in-service radiation exposure.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102 (2003).  

Lastly, the Board has considered Dr. Sabol's opinion that 
lymphoma "has certainly been associated with a previous 
history of a radium treatment received in the military".  
The Board does not dispute Dr. Sabol's conclusion that 
exposure to ionizing radiation could induce any form of 
malignancy, to include lymphoma.  In fact, the provisions of 
38 C.F.R. § 3.311, concede that such a causal relationship is 
a possibility.  But, as noted in the regulations the degree 
to which radiation exposure is a factor to the development of 
a malignancy varies depending on the type of malignancy; the 
amount, rate, and type of radiation exposure; time-lapse 
between exposure and onset of disease; and other relevant 
risk factors such as age at time of exposure.  38 C.F.R. 
§ 3.311(e) (2003).  The question presented in this case is 
whether the veteran's presumed level of radiation exposure 
was sufficient to induce his malignant lymphoma.

The opinion by Dr. Sabol (or by Drs. Greenberg, Woody, and 
Iannotti) does not address whether an exposure of less then 
12 rads would be sufficient to induce malignant lymphoma of 
the neck nor otherwise reflect an understanding as to the 
veteran's actual level of radiation exposure in service.  Dr. 
Sabol was unable to cite any specific literature or medical 
studies to support his conclusion.  The Board further notes 
that the evidence fails to establish that Dr. Sabol, who 
holds himself out as an ear, nose, and throat specialist, 
possess any particular expertise in the study of radiation 
induced disease.

In the Board's opinion, the opinion set forth by VA's Chief 
Public Health and Environmental Hazards Officer, which 
specifically notes the low sensitivity of lymphatic tissue to 
radiation-induced malignancy and an assessment that an 
exposure of less than 12 rads was unlikely to result in 
malignant lymphoma, is more fully reasoned and supported than 
by the conjectural opinions set forth by Drs. Woody, 
Greenberg, Iannotti, and Sabol.  The Board also notes that 
the veteran's own interpretation of the medical evidence of 
record is far outweighed by the medical opinion obtained by 
VA, who has some expertise in the matter.  The veteran has 
not alleged that he has any special expertise in the study of 
radiation induced diseases.  Accordingly, the claim under 
38 C.F.R. § 3.311 must be denied.

Nonetheless, as stated above, service connection may be 
granted under the general laws and regulations governing VA 
compensation entitlement.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1133 (West 2002).  See also Combee v. Brown, 34 F 3d. 1039 
(Fed.Cir. 1994).  Service connection is established for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during periods of active peacetime military service.  
38 U.S.C.A. § 1110 (West 1991).  A malignant tumor may be 
presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101(3), 
1112(a)(1) (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) 
(2003).

In this case, there is no evidence that the veteran's 
malignant lymphoma was manifested until many years after his 
separation from service.  It is not contended, and it is not 
shown, that his malignant lymphoma of the neck was first 
manifested in service or within one year there from.  As 
indicated above, the Board finds that the preponderance of 
the evidence establishes that the veteran's malignant 
lymphoma of the right neck was unlikely to have been caused 
by his in-service exposure to ionizing radiation.  There is 
no competent medical evidence otherwise linking his malignant 
lymphoma to any other in service event.  

Based upon the above, the Board finds the veteran was treated 
with radium in service and was exposed to no more than 12 
rads of ionizing radiation in service.  The Board further 
finds that the preponderance of the evidence demonstrates 
that the veteran's malignant lymphoma of the right neck, 
which was first shown medically many years after service, was 
not caused by his exposure to ionizing radiation in service 
nor is otherwise related to active service.  There is no 
doubt of material fact to be resolved in his favor.  38 
U.S.C.A. § 5107(b) (West 2002).  The claim for service 
connection for malignant lymphoma of the right neck, 
therefore, must be denied.


ORDER

Entitlement to service connection for malignant lymphoma of 
the right neck, claimed as a result of exposure to ionizing 
radiation in service, is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



